Citation Nr: 1603886	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  13-14 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a right knee disability, including as secondary to service-connected left knee disability.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to May 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which, in pertinent part, denied service connection for right and left knee disabilities.  

A July 2013 rating decision granted service connection for osteoarthritis of the left knee and assigned a 10 percent evaluation effective December 30, 2009.  As the Veteran has not disagreed with the disability rating or effective date assigned, such issue is no longer on appeal.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection.)

This matter was previously remanded in January 2014 and May 2015.  As will be discussed further herein, the Board finds that the RO substantially complied with the remand orders, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with).

This appeal was processed using Virtual VA and VBMS (the Veterans Benefits Management System). Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDING OF FACT

Chronic right knee disability did not have its clinical onset in service and is not otherwise related to active duty; it was not caused or aggravated by the service-connected left knee disability; and degenerative joint disease of the right knee was not exhibited within the first post service year.  
 

CONCLUSION OF LAW

The criteria for service connection for a right knee disability, to include degenerative joint disease, are not met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014 & Supp. 2015), sets forth VA's duties to notify and assist claimants in substantiating claims for VA benefits.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In order to satisfy its duty to notify the claimant under the VCAA, the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

For service connection claims, proper notice of what is necessary to substantiate the claim requires that the Veteran be informed of the following five elements:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio, 16 Vet. App. at 187. 

The record reflects that the RO provided the Veteran with the requisite notice in August 2010, prior to the initial May 2011 rating decision.  Therefore, the Board finds that VA's duty to notify the Veteran has been satisfied.

Regarding the duty to assist, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issues herein decided has been obtained in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  The Veteran's service treatment records (STRS) have been associated with the claims file.  All identified and available post-service treatment records have been obtained.  The Veteran's right knee disability was medically evaluated in April 2011, April 2013, April 2014, and September 2015.  The examination reports have been reviewed and found to be collectively adequate to make a determination on the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied and, thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Law & Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999). However, this method is only applicable if the claimed disability is a chronic condition as set forth in 38 C.F.R. § 3.309(a)-(b).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Because arthritis is specifically listed as a chronic disease under 38 C.F.R. § 3.309(a), the theory of continuity of symptomatology is for application in the Veteran's claim of service connection for a right knee disability.

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b). 

Certain chronic diseases, such as arthritis, may be presumed to have been incurred in service if manifested to a compensable degree within one year from discharge from service. 38 U.S.C.A. §§ 1011, 1112, 1137 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.307, 3.309(a).

With chronic diseases shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however, remote, are service connected, unless clearly attributable to intercurrent causes.  For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  If the condition noted during service (or in the presumptive period) is not shown to be chronic or where the diagnosis of chronicity may be legitimately questioned, then generally a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

In addition, secondary service connection may be granted for a disability that is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a).  There must be evidence sufficient to show that a current disability exists and that the current disability was either caused or aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Additionally, when aggravation of a non-service-connected disability is proximately due to or the result of a service-connected condition, such disability shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id.; see also 38 C.F.R. § 3.310(b). 

III.  Analysis

The Veteran submitted a claim of service connection for a left knee disability in December 2009.  In a July 2010 statement, the Veteran stated that he injured both knees in service and thus claimed service connection for both knees.

Turning to the service treatment records (STRs), a June 1975 orthopedic consult indicated that the Veteran twisted his right knee while waterskiing.  An x-ray was negative, and the examiner diagnosed ligament strain.  While the Veteran was on leave in August 1975, he was in a motorcycle accident, resulting in abrasions of his back, right elbow and right lower leg.  An x-ray did not show any fractures.  In November 1978, the Veteran complained that his knees were stiff at times.  On annual exam in December 1978, the Veteran had no musculoskeletal disability. 

Post service, a November 1979 private treatment record noted that the Veteran experienced a sharp pain in his left knee.  He reported that he had injured his left knee in August 1975.  Examination revealed full flexion and extension of knee.  At times, the patella was very painful.  A January 1982 private treatment record noted a cycle accident from 1975 with left knee and left elbow injuries.  He had pain bilateral and below and around patella.  An October 2005 MRI of the left knee showed internal degeneration of the posterior horn of the medial meniscus and chondromalacia in the medial compartment predominantly involving the medial femoral condyle.   A July 2008 treatment record indicates that the Veteran fell out of his truck and injured his left foot the previous night.  He presented with left foot pain, worse with weight bearing.  His gait favored the affected side.  The impression was sprain left foot and ankle, and an oblique, nondisplaced, closed fracture of 5th metatarsal bone on x-ray.

In a July 2010 statement, the Veteran claimed that his left knee disability was due to the in-service motorcycle accident, and that his right knee disability was due to the in-service waterskiing accident.

On April 2011 VA examination,  the Veteran reported that he injured his right knee while waterskiing in service.  He stated that he had always felt some type of problems with his right knee ever since the accident.  His right knee had slowly gotten worse over the years by getting stiffer and he favored his right knee over the years by shifting weight to the left leg, and now he thought his left knee was worse.  He had a daily right knee pain that he rated as a 2 or 3 out of 10, and went up to a 4 to 5 with prolonged standing/walking/climbing stairs.

The examiner diagnosed right knee degenerative joint disease (DJD).  Following review of the claims file, the examiner opined that it is less likely as not that the Veteran's right knee DJD is related to his injury in service.  The examiner reasoned that the in-service conditions were most likely to have been self-limited and resolved, as they were documented only a few times in the STRs, did not result in a medical discharge, and there was no documentation of ongoing medical care within 5 years of military discharge. 

On April 2013 VA examination, the examiner reviewed the claims file and found that DJD of the right knee is less likely caused by or the result of injury that was incurred in service.  The examiner reasoned that soft tissue injury of the knee is a self-limiting injury that takes weeks or months, except when a complete tear of ligament is involved.  The Veteran had a partial tear; there were no treatment records after discharge and no record of ongoing treatment.  Bilaterally symmetrical joint conditions are most likely consistent with normal age-related degenerative change.  The fact that similar examination findings are present in symmetrical joints makes it unlikely that a unilateral injury to one joint, or one limb, has caused changes which are not significantly different from the contralateral joint.

On April 2014 VA examination, the Veteran reported that he received all his care at the VA since 2010.  He had never seen VA orthopedics for his knees.  He had never seen an orthopedist prior to receiving care at the VA.  He stated that his family doctor did not really do anything other than telling him that his knees were going to bother him at his age.  The examiner observed that the Veteran walked in with no apparent difficulty from the parking ramp.  His gait was observed to be normal.  The Veteran reported constant soreness of both knees, left worse than right.  He denied ever having his left partial medial meniscus tear repaired after the 2005 MRI.  Treatment has consisted of Advil, 8 to 10 tablets a day for many years.  The Veteran stated that with regard to his June 1975 waterskiing accident, it was his left knee and not his right knee that was injured, because he remembers that his left leg was in a cylinder cast.  

The examiner opined that it is more likely than not that the left knee disability is related to service, since the Veteran's left knee was placed in a cylinder cast, and from which a medial meniscus tear was clinically suspected by DOD orthopedics.  The Veteran stated his left knee had always bothered him following his service injury and notwithstanding the intervening effects of an October 2005 left knee injury.  Osteoarthritis (moderate) can be accounted for by age alone.  Regarding the right knee, the examiner opined that it is less likely as not that the Veteran's right knee DJD is related to military service.  While there is a right knee diagnosis in the STRs, ligamentous strain instability, if any, is not predictably correlated with the development of DJD of the knees and because osteoarthritis (mild) can be accounted for by age alone.  Swelling, pain on kneeling and walking, inability to flex entirely sometimes, and stiffness at times are neither sensitive nor specific symptoms for the diagnosis of osteoarthritis. 

On September 2015 VA examination, the examiner noted that the Veteran injured his left knee in 1975 while waterskiing.  Exam of the right knee June 16, 1975 was normal.  In August 1975, the Veteran sustained abrasions and bruises to the right lower leg from a motorcycle accident.  X-rays of the right tibia/fibula were negative.  When he left the service, he worked as an interstate truck driver.  He continued to work full time.  In October 2005, an MRI of the left knee showed internal degeneration of the posterior horn of the medial meniscus.  In June 2008, the Veteran fell out of his truck injuring the left foot.  Right knee pain started in 2010.  There was no specific injury.  The Veteran stated he experienced pain when unloading and loading and with prolonged standing and walking.  He did not wear a knee brace.  He was seen in the ER 6 months previously, and was told he had arthritis.  An April 2011 x-ray report showed degenerative changes.

The examiner opined that it is less likely than not that current right knee disability was caused or aggravated by the Veteran's left knee disability.  The examiner reasoned that the right knee disability is due to the wear and tear of aging.  Cartilage wears down over time, and osteoarthritis increases with age.  The injury to the left knee was in 1975, while the onset of right knee pain was 2010, 35 years later.  Although the Veteran denied specific trauma to the right knee, the STRs show an injury to the right lower leg in 1975; however, x-ray was negative.  Further, the Veteran's right knee disability was not aggravated by the left knee disability, because the Veteran's altered gait is mild.  The Veteran was not using an assistive device such as a cane, nor was he wearing a knee brace.  His gait was tilted more to the right, which was barely noticeable.  His right knee disability is likely caused by DJD, and not by the mildly altered gait.  Altered gait does not create degenerative changes in the right knee.  DJD manifests as joint stiffness and pain.  Joint damage develops gradually over the years. 

The medical evidence of record indicates that the Veteran has a current right knee disability, diagnosed as degenerative joint disease or osteoarthritis.

The Board finds that the weight of the evidence shows that DJD/osteoarthritis did not manifest in service or within one year of service separation and are not related to active service.  The Board finds that the degenerative changes of the right knee are a "chronic disease" listed under 38 C.F.R. § 3.303(a), and the provisions of 38 C.F.R. § 3.303(b) are applicable.  However, the Board finds that the weight of the evidence establishes that the Veteran did not experience "chronic" symptoms of right knee pain during service, he did not have continuous or chronic right knee pain symptoms since service, and the degenerative changes first manifested years after service separation and are not related to disease or injury in service.  Thus, presumptive service connection for DJD of the right knee under the provisions of 38 C.F.R. § 3.303(b) is not warranted.

The weight of the evidence establishes that the Veteran did not have chronic symptoms of right knee pain in service or continuously after service.  While the Veteran suffered abrasions to his right lower leg in a motorcycle accident in August 1975, an x-ray did not show any fractures, and no musculoskeletal problem was noted on his final in-service examination in December 1978.  Although the Veteran is competent to report that he experienced continuous right knee symptomatology since service, the Veteran repeatedly pointed to the motorcycle accident as the onset of left knee and not right knee problems.  The first evidence of complaints for right knee disability is in his July 2010 statement, over 30 years after his separation from active duty.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back disability).  Weighing further against the Veteran's assertion of continuity of symptomatology is the fact that he received intermittent treatment for his left knee pain following service and did not require or request treatment for any corresponding right knee problems in the years immediately after service.

As the evidence of record fails to establish clinical manifestations of any arthritis within the applicable time period, the criteria for presumptive service connection on the basis of a chronic disease have not been satisfied.

Finally, the Board finds that the weight of the evidence demonstrates that DJD of the right knee is not caused by any in-service event or injury and is not related to service.  In this regard, the April 2014 VA examiner's opinion is the most probative evidence as it was definitive, based upon a complete review of the Veteran's entire claims file, and support by detailed rationale.  Accordingly, the opinion is found to carry significant weight.  Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  The Veteran has not provided any competent medical evidence to rebut the opinion against the claim or otherwise diminish its probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).

Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The general principle that trauma may lead to degenerative changes is commonly known and, therefore, the Veteran's testimony that his the degenerative changes in the right knee are related to his in-service injury and/or his service-connected left knee disability has some tendency to make a nexus more likely than it would be without such an assertion.  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  The Board finds the 2014 and 2015 VA opinions more probative than the Veteran's statements.  The examiners are medical professionals and were able to review the overall record, including the Veteran's history and opinions.  

Regarding service connection on a secondary basis, the Board finds that the weight of the evidence is against a finding that the right knee disability was caused or aggravated by the service-connected left knee disability.  The Board finds the September 2015 VA opinion to be most probative, as it also was based on a complete review of the Veteran's claims file and was supported by detailed rationale.  Again, the Veteran has not provided any competent medical evidence to rebut the opinion against the claim on a secondary basis, or otherwise diminish its probative weight.  Wray, 7 Vet. App. at 492-93.

In sum, the preponderance of the evidence weighs against a finding that any current right knee disability developed in service or in the one year following service, or is otherwise related to his period of service; or was proximately due to or the result of, to include way of aggravation, his service-connected left knee disorder.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.


ORDER

Service connection for right knee disability is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


